United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 06-1309 &
06-1153
Issued: June 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2006 appellant filed a timely appeal from a May 19, 2006 decision of the
Office of Workers’ Compensation Programs terminating her compensation. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation
benefits as of May 19, 2006.

FACTUAL HISTORY
This claim has previously been on appeal before the Board. Appellant filed a claim for
bilateral carpal tunnel syndrome in September 2000, which the Office accepted.1 She
subsequently filed a claim for an employment-related emotional condition on March 14, 2002.
In an April 13, 2005 decision, the Board reversed an Office decision, finding that the medical
evidence established that her emotional condition was causally related to a compensable work
factor.2 The Office combined the two claims, File Nos. 110182040 and 112007176.
In a March 23, 2005 report, Dr. Olayinka Ogunro, a Board-certified orthopedic surgeon
and appellant’s treating physician, noted appellant’s complaints of continued tingling pain and
numbness in both hands. He stated that appellant was not capable of performing the duties and
physical requirements of her former job as a claims examiner.
In order to determine whether appellant still had residuals from her accepted carpal
tunnel condition, the Office referred her to Dr. Charles E. Graham, a Board-certified orthopedic
surgeon, for a second opinion examination. In a report dated May 26, 2005, Dr. Graham opined
that appellant was not capable of resuming her duties as a claims examiner. He stated:
“[Appellant] cannot return to those duties. The duties of claims examiner require
a lot of keyboarding and before she is able to do any of her duties she would need
to be retrained on something like the Dragon voice recognition equipment in order
to avoid the keyboarding problem”
Dr. Graham advised that appellant had permanent restrictions due to her carpal tunnel
condition which had not been addressed surgically and would recur rapidly if she used a
keyboard. He opined that if appellant did return to work she required retraining in a job which
did not require repetitive use of the upper extremities.
The Office determined that a conflict in the medical evidence existed between
Dr. Ogunro and Dr. Graham. Appellant was referred to Dr. David Willhoite, Board-certified in
orthopedic surgery. In a report dated September 26, 2005, Dr. Willhoite stated that he needed
appellant to undergo nerve conduction studies of both upper extremities and a functional
capacity examination in order to render an informed opinion on her condition.

1

In an August 2, 2002 decision, the Board reversed decisions of the Office which suspended her compensation
benefits for failure to participate in vocational rehabilitation. Docket No. 02-127 (issued August 2, 2002). In an
August 13, 2004 decision, the Board found that the Office did not meet its burden of proof to terminate
compensation benefits and reinstated her compensation. Docket No. 03-1592 (issued August 13, 2004).
2

In a December 4, 2003 decision, Docket No. 03-1447, the Board reversed the denial of appellant’s emotional
condition claim and found that appellant established a compensable work factor under Cutler. Following further
development of the medical evidence, the Office denied the claim, finding that the medical evidence did not
establish that her emotional condition was related to factors of her federal employment. In its April 13, 2005
decision, the Board reversed an Office decision and found that the medical evidence established that appellant
sustained depression which was contributed to by the work factor. Docket No. 04-1197 (issued April 13, 2005). See
also Docket No. 05-1722 (issued July 11, 2006).

2

The Office referred appellant to Dr. Hadi R. Tajani, a Board-certified psychatrist. In an
October 27, 2005 report, Dr. Tajani stated that appellant had a depressive disorder secondary to
her physical problems; i.e., her bilateral carpal tunnel syndrome. He related that appellant told
him that she was not working due to her physical problems. Dr. Tajani felt that she was
motivated to work if her doctors released her back to work. He concluded that her physical
condition seemed to be the problem keeping her from gainful employment and opined that
appellant was in fact able to return to work.
In a January 30, 2006 report, Dr. Willhoite stated:
“[Appellant] underwent electromyogram [EMG] and nerve conduction studies of
both upper extremities on November 18, 2005. The EMG and nerve conduction
studies were completely normal. [Appellant] underwent a functional capacity
evaluation on January 17, 2006. This evaluation indicated that she qualified for
the light category of work which would be well within her job description.
Therefore, in my opinion [appellant] can return to full duties at the position she
was in on her date of injury.”
On April 18, 2006 the Office issued a notice of proposed termination of compensation to
appellant. The Office found that the weight of the medical evidence, as represented by
Dr. Willhoite’s opinion, established that appellant was no longer disabled from a physical
standpoint due to the accepted carpal tunnel condition. The Office found that appellant was no
longer disabled due to her emotional condition based on Dr. Tajani’s referral opinion. The
Office allowed appellant 30 days to submit additional evidence or legal argument in opposition
to the proposed termination.
In a work capacity evaluation dated May 4, 2006, Dr. Ogunro reiterated that appellant
was unable to perform her usual job as claims examiner. He outlined permanent restrictions of
no sitting, walking or standing for more than 30 to 45 minutes at a time; no repetitive movements
of the wrists and elbows for more than 30 minutes at a time; no pushing, pulling or lifting more
than 5 pounds, for no more than 15 minutes at a time. Dr. Ogunro also indicated that appellant
must take a 30-minute break every hour.
By decision dated May 19, 2006, the Office terminated appellant’s entitlement to
compensation based on the opinions of Drs. Willhoite and Tajani.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.4
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

3

Section 8123(a) of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.5
ANALYSIS
The Board finds that the Office did not meet its burden to terminate appellant’s
compensation. The Office erred in finding that a conflict existed in the medical evidence
between Dr. Ogunro, appellant’s treating physician, and Dr. Graham, the Office’ second opinion
physician, whose referral report did not indicate that the residuals of appellant’s accepted
bilateral carpal tunnel syndrome had ceased. To the contrary, both Dr. Ogunro and Dr. Graham
opined that the accepted condition had not resolved.6 Dr. Graham opined that appellant had
permanent restrictions due to her carpal tunnel condition which had not been addressed
surgically and would recur rapidly if she returned to keyboarding. He also concurred with
Dr. Ogunro in stating that appellant was not capable of resuming her duties as a claims examiner
because the position required repetitive functions such as keyboarding for hours at a time.
Dr. Graham indicated that appellant could only return to work if she obtained retraining in a job
which did not require repetitive use of the upper extremities.
Accordingly, because the Office erroneously found a conflict in the medical evidence and
relied on the opinion of Dr. Willhoite to terminate appellant’s compensation, it failed to meet its
burden of proof in terminating appellant’s compensation for her accepted carpal tunnel
condition.
In addition, the Office failed to meet its burden of proof in terminating compensation for
appellant’s emotional condition. The Office based its decision to terminate appellant’s
compensation on the referral opinion of Dr. Tajani who stated that appellant had a depressive
disorder secondary to her physical problems; i.e., her bilateral carpal tunnel syndrome.
Dr. Tajani advised that appellant was currently not working due to her physical problems which
seemed to be the problem preventing her from returning to gainful employment. He felt that she
could be motivated to get back to work if her doctors released her back to work from a physical
standpoint.
The Board finds that Dr. Tajani’s report lacks probative value because it is insubstantial
and not well rationalized. In addition, Dr. Tajani has not clarified or elaborated the specific
background upon which he based his opinion. His opinion was not a sufficient basis on which to
terminate compensation for her emotional condition. The Board, therefore, finds that the Office
erred in relying on Dr. Tajani’s opinion in its May 19, 2006 termination decision.
5

5 U.S.C. § 8123(a).

6

See Federal (FECA) Procedural Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(a)(1)
(March 1994), which states:
“A conflict exists only when there is a disagreement between the attending physician and the
physician designated by the United States….”

4

CONCLUSION
The Board finds that the Office has failed to meet its burden to terminate appellant’s
compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

